

115 HR 2963 IH: To amend the Federal Home Loan Bank Act to provide investment authority to support rural infrastructure development, and for other purposes.
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2963IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Poliquin (for himself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to provide investment authority to support rural infrastructure development, and for other purposes. 
1.Cooperative associations that support rural infrastructure developmentSection 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) is amended by adding at the end the following:  (m)Cooperative associations that support rural infrastructure developmentEach Federal Home Loan Bank is authorized to purchase investment-grade securities from nonmember lenders that are organized as cooperatives and that have received financing from the Federal Financing Bank and that have demonstrated experience in making loans to cooperatives that are eligible to receive loans or commitments for loans from the Rural Utilities Service (or any successor agency). Such securities shall be secured investments collateralized by loans of the cooperative lender. The purchase of such securities shall be at the sole discretion of each Federal Home Loan Bank, consistent with such regulations, restrictions, and limitations as may be prescribed by the Agency.. 
